Opinion- by
Cline, J.
It appeared in this case that there were over 200 drawings. The professional artist who executed the pictures testified that they are freehand work and no mechanical means were used in creating them, that he is *491the owner of the articles, that he was in New York at the time the shipment arrived, and that he imported them for the purpose of exhibition at the Corstairs Gallery, that 9 of the pictures were originally produced for the purpose of illustration in magazines and were so used, but that all of the others were executed for his own pleasure and work as an artist. From the uncontradicted evidence it was found that all of the articles were original drawings or sketches in pen-and-ink, pencil, or water colors, with the exception of the 9 drawings or sketches valued at a total of $200.
The protest was therefore sustained as to all of the sketches, excepting the 9 drawings or sketches valued at $200 which were created for reproduction in magazines and as to these photographs the protest was overruled.